REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 to 11, 13 to 15, drawn to a photocurable composition.
Group II, claim(s) 12, drawn to a method of making a polysiloxane.
Group III, claim(s) 16, drawn to a coating.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Group I, applicants are requested to elect one specific coating composition for examination.  Note that this coating can include each of (i) to (iii) as found in claim 1 or can include only two components as found in claim 14, as these are sub-genus of a broader photocurable composition.  The specific election should include any specific photoinitiator or additives that are intended to be in the elected species.  
For Group II, applicants are required to elect a specific species embraced by the PO-g-PDMS polymer.
For Group III, applicants are required to elect a specific PDMS polymer as found in this claim.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 to 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1 to 16 lack unity of invention because even though the inventions of these groups require the technical feature of a graft copolymer bearing pendant double bonds as in (iii) in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0088861.  This reference teaches a composition in which a graft copolymer having pendant double bonds and polysiloxane side chains is combined with a photoinitiator and a functional monomer.  See for instance paragraph 91, formula (8) in which the graft copolymer has pendant polysiloxane units (noted as the D units in paragraph 95) and vinyl terminal groups.  Paragraphs 37 and 169 teach photoinitiators while paragraphs 170 and on teach di-functional monomers.  As such both the composition of claim 1 and claim 14 lack a special technical feature over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
6/18/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765